          Case 1:20-mc-91476-IT Document 12 Filed 02/08/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF MASSACHUSETTS

                                CASE NO: 1:20-MC-91476-IT

 ANTONIO CABALLERO,

        Plaintiff,
 vs.

 FUERZAS ARMADAS REVOLUCIONARIAS
 DE COLOMBIA, a/k/a FARC-EP a/k/a
 REVOLUTIONARY ARMED FORCES OF
 COLOMBIA; EJERCITO DE LIBERACION
 NACIONAL a/k/a ELN a/k/a NATIONAL
 LIBERATION ARMY; and THE NORTE DE
 VALLE CARTEL,

       Defendants.
 ___________________________________/

           ANTONIO CABALLERO’S NOTICE OF FILING REVISED TRIA FINAL
                         TURNOVER JUDGMENT

       Plaintiff Antonio Caballero (“Caballero”), by and through undersigned counsel, hereby

provides notice of his filing a revised TRIA Final Turnover Judgment (replacing his previously

filed TRIA Final Turnover Judgment, D.E. 11-3) in support of his Motion for TRIA Turnover

Judgment and Incorporated Memorandum of Law (the “Motion for Turnover”) [D.E. 11], filed on

February 5, 2021. Following Caballero’s submission of his Motion for Turnover, counsel for

Garnishee, Fidelity Investments, informed Caballero that, due to market fluctuations, the amounts

in the blocked accounts at issue are subject to change. Accordingly, Caballero has revised his

TRIA Final Turnover Judgment, attached hereto as Exhibit A, to not reference any specific

amounts in the subject blocked accounts. Instead, Caballero relies on the account numbers of the

subject blocked accounts to identify which blocked accounts are encompassed by his proposed

TRIA Final Turnover Judgment.

DATED this 8th day of February 2021.
Case 1:20-mc-91476-IT Document 12 Filed 02/08/21 Page 2 of 5




                     Respectfully Submitted,

                     /s/ Joseph I. Zumpano
                     Joseph I. Zumpano (Florida Bar Number: 0056091)
                     Appearing Pro Hac Vice
                     E-mail address: jzumpano@zplaw.com
                     Leon N. Patricios (Florida Bar Number: 0012777)
                     Appearing Pro Hac Vice
                     E-mail address: lpatricios@zplaw.com
                     ZUMPANO PATRICIOS, P.A.
                     312 Minorca Avenue
                     Coral Gables, FL 33134
                     Telephone: (305) 444-5565
                     Attorneys for Plaintiff Antonio Caballero


                     James N. Doherty, Jr. BBO #600103
                     jim@dohertylawoffices.com
                     Doherty Law Offices, LLC
                     800 Turnpike Street, Suite 308
                     North Andover, MA 01845
                     (Tel) 978-689-9292
                     Local counsel for Plaintiff Antonio Caballero




                               2
           Case 1:20-mc-91476-IT Document 12 Filed 02/08/21 Page 3 of 5




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of February 2021, the undersigned electronically

filed the foregoing document with the Clerk of the Courts by using the CM/ECF system. I further

certify that I served the foregoing motion to the following persons and/or entities:

FARC-EP
Juvenal Ovidio Ricardo Palmera Pineda a/k/a/ “Simon Trinidad”
Member of FARC-EP
BOP Register No. 27896-016
USP Florence ADMAX
5880 Hwy 67 South
Florence, CO 81226

FARC-EP
Juvenal Ovidio Ricardo Palmera Pineda a/k/a/ “Simon Trinidad”
Member of FARC-EP
BOP Register No. 27896-016
USP Florence ADMAX
U.S. Penitentiary
P.O. Box 8500
Florence, CO 81226

NORTE DE VALLE CARTEL
Diego Leon Montoya Sanchez
Member of NORTH VALLEY CARTEL
BOP Register No. 04171-748
FCI Petersburg Medium
Federal Correctional Institution
1060 River Road
Hopewell, VA 23860

NORTE DE VALLE CARTEL
Diego Leon Montoya Sanchez
Member of NORTH VALLEY CARTEL
BOP Register No. 04171-748
FCI Petersburg Medium
Federal Correctional Institution
P.O. Box 1000
Petersburg, VA 23804

MFAA HOLDINGS LIMITED,
281 Waterfront Drive,
Road Town, Tortola, British Virgin Islands

                                                 3
          Case 1:20-mc-91476-IT Document 12 Filed 02/08/21 Page 4 of 5




MFAA Holdings Limited
1425 Brickell Ave., Apt 63F
Miami, FL 33131-3424

MFAA Holdings Limited
c/o Trident Trust Company
(BVI) Ltd
Trident Chambers, Wickhams Cay
PO Box 146, Road Town

MFAA Holdings Limited
Calle Rutab Quinta Buenavenura,
Munic Baruta, AA, Venezuela

RAFAEL MARQUEZ ALVAREZ AKA RAFA MARQUEZ
Calle Popocatepetl 2907-1,
Col. Ciudad del Sol,
Zapopan, Jalisco, Mexico

RAFAEL MARQUEZ ALVAREZ AKA RAFA MARQUEZ
Toltecas 3134,
Fracc. Monraz,
Guadalajara, Jalisco 44670, Mexico

RAFAEL MARQUEZ ALVAREZ AKA RAFA MARQUEZ
Av. Patria 2085,
Mezzanine,
Col. Puerta de Hierro,
Zapopan, Jalisco 45116,Mexico

RAFAEL MARQUEZ ALVAREZ AKA RAFA MARQUEZ
Moliere 330-303,
Col. Polanco, Mexico,
Distrito Federal 11560, Mexico

RAFAEL MARQUEZ ALVAREZ AKA RAFA MARQUEZ
J.J. Martinez Aguirre 4248,
Ciudad de los Ninos,
Zapopan, Jalisco 45040, Mexico

RAFAEL MARQUEZ ALVAREZ AKA RAFA MARQUEZ
Blvd. Adolfo Lopez Mateos 1810,
Col. La Martinica,
Leon, Guanajuato, Mexico




                                       4
         Case 1:20-mc-91476-IT Document 12 Filed 02/08/21 Page 5 of 5




RAFAEL MARQUEZ ALVAREZ AKA RAFA MARQUEZ
One Harmon Plaza
8th Floor
Secaucus, NJ 07094

Leonardo Gonzalez Dellan, a.k.a. Leonardo Gonzalez
CCS 15096 4440 NW 73rd Ave.
Miami, FL 33166

Leonardo Gonzalez Dellan, a.k.a. Leonardo Gonzalez
1834 Brickell Avenue, Apt 44
Miami, FL 33128

Leonardo Gonzalez Dellan, a.k.a. Leonardo Gonzalez
1834 Brickell Avenue, Apt 44
Miami, FL 33129

Leonardo Gonzalez Dellan, a.k.a. Leonardo Gonzalez
1000 S Pointe Dr Apt 808
Miami Beach, FL 33139-7342

Leonardo Gonzalez Dellan, a.k.a. Leonardo Gonzalez
Terrazas Del Club Hipico, C/Media Densidad,
QTA Maria Ines, Caracas, Venezuela


                                                     /s/ Leon N. Patricios
                                                      Leon N. Patricios




                                            5
